IN THE UNITED STATES DISTRICT COURT
’ FOR THE DISTRICT OF MARYLAND

DeJESUS COLLINS, #366-774, #1746-140,  *

Plaintiff *
Vv. * Civil Action No. JKB-19-480
WARDEN ALLEN GANG, JESSUP *
CORRECTIONAL INSTITUTION, !

DIRECTOR MS. HARGRAVE, *
LT. FILLS,

+e
Defendants

- a Kk
MEMORANDUM OPINION

 

Self-represented Plaintiff DeJesus Collins, a State prisoner incarcerated at Jessup
Correctional Institution (“JCI”) in Jessup, Maryland, filed an unverified” complaint pursuant to 42
U.S.C. § 1983 alleging he has been denied adequate’ medical care after falling while navigating
through a metal detector on September 12, 2018. Collins alleges generally that he was subjected

to “guard brutality and harassment” and asks for appointment of counsel.? ECF 1, pp. 2-3.4 Now

 

' The Clerk shall amend the docket to reflect the full name of Jessup Correctional Institution
Warden Allen Gang.

2 Collins provides no declaration or affidavit in support of his lawsuit.

3 A pro se prisoner does not have a general right to counsel in a § 1983 action, see Evans v.
Kuplinski, 713 F. App’x 167, 170 (4th Cir. 2017) (unpublished), and a district judge will exercise
discretionary authority to appoint counsel pursuant to 28 U.S.C.§ 1915(e)(1) under “exceptional
circumstances.” Jd. at 170; Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987). Such

circumstances are not apparent here.

4 In a supplement attached to the complaint, Collins states that on December 28, 2018, he was
assaulted by Officer Oluwaseun Ogundyile. ECF 3. That allegation is unrelated to the
September 12, 2018, incident and wil! not be addressed here.

 
pending is an unopposed* Motion to Dismiss or, in the Alternative, Motion for Summary Judgment
filed by JCI Warden Allen Gang, the only named defendant served in this case.6 ECF 16.’ For
the reasons stated below, defendant’s dispositive motion, construed as a motion for summary
judgment,* will be granted.
Background

Collins states that around 11:15 a.m. on September 12, 2018, while using his walker to
return from the Medical Department, he was told by Lt. Fills to “get on the met[t]al detector I told
them I can’t do it, because I have a walker and cannot walk without it.... They said to do it, and J
did and I fell.” ECF 1, pp. 2-3. Collins asks “for an injunctions [sic] relief because of the
inadequate medical care and guard brutality and harassment.” ECF 1, p. 3.

Counsel for Warden Gang provides exhibits demonstrating that Collins did not file an
administrative grievance relating to this slip-and-fall incident, but nonetheless received medical

attention for his claimed injury caused by this alleged incident. ECF 16-1, pp. 11-12. Counsel

 

> Consonant with Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on August 14, 2019, the
Clerk notified Collins that Defendant Gang had filed a dispositive motion. See ECF No. 17. He
was informed of his right to file a timely written response and of the possibility that, if he failed to
respond, the case could be dismissed or a judgment entered against him without further notice. /d.
To date, no responsive pleading has been received from Collins.

6 Because there is no member of the correctional staff named Lt. Fills, service of process was not
accepted on behalf of this defendant, whose sole role in the alleged incident involved telling
Collins to walk through a metal detector. See ECF 16-1, p.2n.1. Collins also names “Director
Hargrave” in the caption of his complaint but raises no allegations against this individual who ts
otherwise unidentified. Hargrave likewise is entitled to dismissal from suit.

’ This opinion cites to the pagination assigned by the Court’s electronic docket.
8 Defendant’s dispositive motion is treated as a motion for summary judgment under Federal Rule

of Civil Procedure 56 because materials outside the original pleadings have been considered. See
Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007).

 
further argues that Gang is entitled to Eleventh Amendment immunity for any claim against him
in his official capacity and that Gang cannot be held liable under the doctrine of respondeat
superior. ECF 16-1, pp. 13-16.
Applicable Legal Standards

This Court is mindful of its obligation to liberally construe the pleadings of pro se litigants.
See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nonetheless, liberal construction does not mean
that this Court can either ignore a clear failure in the pleading to allege facts that set forth a
cognizable claim, Weller v. Dep't of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990), or “conjure up
questions never squarely presented.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir.
1985). In making this determination “[t]he district court...must hold the pro se complaint to less
stringent standards than pleadings drafted by attorneys and must read the complaint liberally.”
White v. White, 886 F.2d 721, 722-23 (4th Cir. 1989).

A motion for summary judgment is appropriate under Rule 56(c) of the Federal Rules of
Civil Procedure only if there exists no genuine issue as to any material fact and the moving party
is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56{(c); see also Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 250 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In
other words, if there clearly exist factual issues “that properly can be resolved only by a finder of
fact because they may reasonably be resolved in favor of either party,” then summary judgment is
inappropriate. Anderson, 477 U.S. at 250; see also Pulliam Inv. Co. v. Cameo Props., 810 F.2d
1282, 1286 (4th Cir. 1987); Morrison v. Nissan Motor Co., 601 F.2d 139, 141 (4th Cir. 1979);
Stevens v. Howard D, Johnson Co., 181 F.2d 390, 394 (4th Cir. 1950). The moving party bears
the burden of showing that there is no genuine issue of material fact. See Fed. R. Civ. P. 56(c);

Pulliam, 810 F.2d at 1286 (citing Charbonnages de France v. Smith, 597 F.2d 406, 414 (4th Cir.
1979)).

When ruling on a motion for summary judgment, the Court must draw all reasonable
inferences in favor of and construe the facts in the light most favorable to the non-moving party.
See Tinsley v. First Union Nat’l Bank, 155 F.3d 435, 437 (4th Cir. 1998). Nevertheless, a party
who bears the burden of proof on a particular claim must factually support each element of his
claim. “[A] complete failure of proof concerning an essential element . . . necessarily renders all
other facts immaterial.” Cefotex, 477 U.S. at 323. Thus, on those issues on which the non-moving
party will have the burden of proof, it is his or her responsibility to confront the motion for
summary judgment with an affidavit or other similar evidence. See Anderson, 477 U.S. at 256.

Analysis

Collins did not exhaust administrative remedies concerning the incident prior to filing suit
as required under the Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e.
Administrative exhaustion under § 1997e(a) is not a jurisdictional requirement and does not
impose a heightened pleading requirement on the prisoner; rather, the failure to exhaust
administrative remedies is an affirmative defense to be pleaded and proven by defendants. See
Jones v. Bock, 549 U.S. 199, 215-16 (2007); Anderson v. XYZ Corr. Health Servs., Inc., 407 F.2d
674, 682 (4th Cir. 2005). A claim that has not been exhausted may not be considered by this Court.
See Back, 549 U.S. at 220. In other words, exhaustion is mandatory, Ross v. Blake, U.S. _,
136 8. Ct. 1850, 1857 (2016), and a court ordinarily may not excuse a failure to exhaust. Ross,
136 S. Ct. at 1856 (citing Miller v. French, 530 U.S. 327, 337 (2000) (explaining “[t]he mandatory
‘shall’. . . normally creates an obligation impervious to judicial discretion”)).

The grievance process for Maryland prisoners is set forth at Md. Code Ann. (2008 Repl.

Vol.), Corr. Servs. (“C.S.”), §§ 10-201 ef seq.; Md. Code Regs. (“COMAR”) 12.02.28.02(1)

 
(defining ARP). The grievance process begins with the filing of an Administrative Remedy
Procedure (“ARP”) complaint filed with the Warden within 30 days of an incident. COMAR
12.02.28.09(B). If the Warden or managing official denies a prisoner’s initial ARP or fails to
respond to the ARP within the established time frame, an appeal may be filed with the
Commissioner of Correction. While Collins filed seven ARP grievances conceming his medical
care following the September 12, 2018, incident (see ECF 16-3, Decl. of Erika Fitch, with attached
records), he did not appeal the denial of those grievances.

Even if exhaustion had occurred prior to the filing of this lawsuit, the Eleventh Amendment
to the United States Constitution would prohibit any claim for damages against Warden Gang in
his official capacity. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 99-101 (1984);
Will v. Michigan Dep't of State Police, 491 U.S. 58, 71 (1989) (internal citation omitted). Warden
Gang is a State official, see Md. Code Ann., State Gov’t § 12-101(a) (2015) (defining “state
personnel”), and is entitled to assert a defense of Eleventh Amendment immunity. See Md. Code
Ann., State Gov’t § 12-104(a); Dyer v. Maryland St. Ba. of Edu., 187 F. Supp. 3d 599, 611 (D. Md
2016).

Further, the record does not support any claim for denial of medical care in violation of the
Eighth Amendment. Collins complained to health care personnel on September 12, 2018, that he
fell by the x-ray machine, hitting his knee on the floor and his back on the wall. ECF 16-7, p. 11.
Officers who brought Collins to the health department denied he fell. Jd Collins asked for
Percocet, which was not provided, and medical staff found no bruising. Jd.

The next day, September 13, 2018, Collins continued to complain of pain caused by the
fall but declined an x-ray of his knees. Instead, he again sought pain relief and requested Percocet.

ECF 16-7, p. 14.
X-rays of his hip, pelvis, and lumbar spine, taken September 25, 2018, showed no evidence
of acute fracture, dislocation, or subluxation. ECF 16-7, pp. 16-17. Despite the absence of any
outward evidence that a fall occurred, Collins’s claims of injury were taken seriously. An attempt
to discern if he had sustained an internal injury revealed no treatable condition.

A claimed Eighth Amendment violation for lack of medical care is not supported where,
as here, medical staff simply decline to provide pain relievers demanded by an inmate without
evidence of an injury requiring it. Moreover, the undisputed evidence establishes that Collins was
not harmed as a result of any alleged misconduct. Without any specific allegations implicating
Gang, the only served defendant, in any wrongdoing, there is no basis for a claim against him, as
liability under § 1983 attaches only upon personal participation by a defendant in the constitutional
violation. Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001), Outside of naming Gang as a
defendant, Collins makes no specific allegation against Warden Gang.

Assuming Collins names Gang merely because he is the Warden, Collins’s claim fails. It
is well established that the doctrine of respondeat superior does not apply in § 1983 claims. See
Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004) (no respondeat superior liability under
§ 1983). Liability of supervisory officials in the context of a § 1983 complaint “is not based on
ordinary principles of respondeat superior, but rather is premised on ‘a recognition that supervisory
indifference or tacit authorization of subordinates’ misconduct may be a causative factor in the
constitutional injuries they inflict on those committed to their care.’” Baynard v. Malone, 268 F.3d
228, 235 (4th Cir. 2001) (quoting Slakan v. Porter, 737 F.2d 368, 372 (4th Cir. 1984)). The record
in this case does not support such a claim.

No factual basis exists to believe that Collins was injured as described; consequently, there

can be no claim that the Warden tacitly authorized untoward conduct by his employees or failed
to secure necessary medical treatment for the prisoner. Thus, Defendant Gang is entitled to
summary judgment.
Conclusion

The undisputed record establishes that although actual injury caused by a fall is not
apparent on this record, Collins received medical care to rule out his health concerns. No basis
exists to hold defendant Gang liable for the incident. Additionally, Collins failed to exhaust
administrative remedies concerning the alleged incident prior to filing suit.

Accordingly, the unserved named defendants are dismissed without prejudice and the
dispositive Motion filed by defendant Gang, construed as a motion for summary judgment, will be

granted. A separate order follows.

Dated this Z [ day of October 2019.
FOR THE COURT:

YOu TK IDL

James K. Bredar
Chief Judge
